Citation Nr: 0333835	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  03-07 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to July 
1946, and from November 1947 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2001, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim for 
service connection for asbestosis.  In June 2003, he appeared 
at a Travel Board hearing before the undersigned member of 
the Board.  Originally, his claim included an additional 
claim for service connection for a left foot injury based on 
the submission of new and material evidence.  However, in his 
March 2003 substantive appeal, he withdrew this claim.  This 
issue was addressed at his Travel Board hearing in June 2003; 
however, the veteran's representative has indicated that he 
no longer wishes to pursue this issue, and thus the present 
Board decision does not address this issue.  


FINDING OF FACT

The veteran was exposed to asbestos during service, and as 
likely as not has asbestosis as a result of that exposure.


CONCLUSION OF LAW

Asbestosis was incurred in by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in the 
September 2001 rating decision and the March 2003 statement 
of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  
The appellant has been afforded a VA examination addressing 
the disability on appeal.  Service, private, and VA medical 
records have been associated with the claims file, and there 
do not appear to be any outstanding medical records that are 
relevant to this appeal.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  


I.  Factual Background

The veteran served on active duty in the Army from January 
1944 to July 1946, and in the Air Force from November 1947 to 
July 1965.  His DD214s show occupational specialties 
including vehicle maintenance technician and automotive 
repairman.  There is no indication of any treatment for or 
diagnosis of asbestosis during service.

In December 1990, the veteran was given a VA general medical 
examination.  A chest X-ray taken at the time yielded an 
impression of pulmonary emphysema, and such was included in 
the diagnoses.

Private medical records dated in February 1993 from Dr. Fay 
show the veteran having complaints of shortness of breath for 
the previous four or five years.  He indicated that he had 
progressive dyspnea on exertion to the point that he was 
unable to perform certain activities that he used to be able 
to do.  This was associated with episodes of wheezing and 
coughing but with no acute bronchitis-type syndrome.  On 
physical examination his chest revealed increased anterior-
posterior diameter, diminished breath sounds, diminished 
diaphragm excursion, and upper anterior rhonchi on 
expiration.  A chest X-ray showed oligemia and hyperinflation 
bilaterally.  The assessment was moderate to moderately 
severe chronic obstructive pulmonary disease (COPD) with the 
development of asthmatic bronchitis.  Treatment notes from 
June 1993 indicate coughing, wheezing, shortness of breath, 
dyspnea on exertion, and difficulty raising his secretions 
over the previous week.  His throat was indicated as being 
full of rhonchi bilaterally without rales or egophony.

In a letter dated in July 2000, Dr. John N. McAtee stated 
that the veteran had been doing better with his respiratory 
difficulties on medication, and was essentially free of his 
wheezing.  Dr. McAtee opined that asbestos-related disease 
was a component of the veteran's disease process, as he had 
significant exposure to asbestos from working around brake 
shoes in a prior occupation.

In September 2000, the veteran submitted his claim for 
service connection for asbestosis.

Private medical records dated from late 2000 through 2001 
from Dr. McAtee show the veteran doing well in September 
2000.  He had no wheezing and no rales were appreciated.  The 
impression was COPD and stable emphysema.  Later records show 
the veteran continuing to do well at periodic check-ups.

In a letter dated in November 2001, Dr. McAtee stated that 
the veteran presented with dyspnea, progressive pulmonary 
dysfunction, and oxygen dependency.  It was indicated that 
the veteran had extensive exposure to asbestos in his 
military career while working as a vehicle mechanic and then 
as an automotive maintenance person.  Dr. McAtee opined that 
it was clear that the veteran had been exposed to asbestos in 
these occupations.  He stated that the veteran had 
significant interstitial lung disease and some pleural 
thickening, found on both physical examination and chest X-
rays.  He opined that there was no question that the 
veteran's asbestos exposure was related to his environmental 
work since he had no other potential exposure.  He stated 
that the veteran's lung disease was consistent with asbestos 
based on the clinical presentation of rales plus X-ray 
findings of interstitial lung disease and pleural thickening.

In September 2002, the veteran was given a VA respiratory 
examination.  It was noted that he worked in the automotive 
industry in the maintenance unit changing brake pads and 
brake shoes.  He reported that he first started having 
respiratory problems in 1982 and that these problems were 
becoming progressively worse.  He said that he had been on 
oxygen for the previous two years and used it all the time.  
He was also on medication for his respiratory difficulties.  
It was noted that prior medical records reflected COPD and 
asbestosis.  On physical examination, it was noted that he 
became dyspneic with minimal exertion.  His breath sounds 
were decreased in all lung fields.  He had tightness in his 
lower lung fields.  His breath sounds were equal but 
difficult to hear.  A computed tomography of the chest showed 
no significant cardiac, pulmonary, or pleural abnormality.  
There was focal parenchymal fibrosis in the anterior left 
upper lobe.  No pleural plaques, masses, or calcifications 
were noted.  No upper abdominal mass was noted.  The 
impression was essentially normal, with the presence of a 
large hiatal hernia.  A chest X-ray showed chronic 
bronchitis.  The examiner's diagnosis was severe obstructive 
airway disease.

In June 2003, the veteran appeared at a Travel Board hearing 
before the undersigned.  He testified that his military 
occupational specialty was a vehicle maintenance mechanic.  
He said that he worked with brakes, and didn't realize at the 
time that there was asbestos in the clutch and brakes of 
vehicles.  He stated that doctors that examined him asked him 
when he had been exposed to asbestos, but he didn't 
appreciate until later that he had been exposed to asbestos 
in the military as a mechanic.  He said that Dr. McAtee had 
indicated that his X-rays were consistent with asbestosis.  
He reported that he had not worked around asbestos after he 
left the military.  He said that he was around brake shoes 
and/or air hoses which contained asbestos nearly every day of 
his 21 years in service.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A review of the evidence of record before the Board does not 
establish the existence of asbestosis during the veteran's 
military service.  His service records show that his military 
occupational specialty was as a vehicle maintenance 
technician and automotive repairman, and he has testified 
that he was regularly exposed to brake shoes and clutches 
which contained asbestos during the course of his military 
duties.  He has further testified that he was not exposed to 
asbestos after his military career ended.  Post-service 
medical records before the Board first show complaints of 
respiratory problems in the early 1990s, with continued 
difficulties and the use of medications since then.  While a 
VA examination given to the veteran failed to diagnose 
asbestosis, private medical evidence of record contains an 
opinion from one of the veteran's treating physicians, a 
pulmonary specialist,  stating that his lung disease is 
consistent with asbestos in light of the presence of rales 
along with X-ray findings of interstitial lung disease and 
pleural thickening.    
  
Upon consideration of the above evidence, the Board finds 
that the evidence is in relative equipoise in this case in 
showing that it is at least as likely as not that the veteran 
currently has asbestosis which was incurred during service.  
Therefore, by extending the benefit-of-the-doubt to the 
veteran, 38 U.S.C.A. § 5107(b), the Board concludes that 
service connection for asbestosis is warranted.


ORDER

Service connection for asbestosis is granted.



	                        
____________________________________________
M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



